Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 1 of 31

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

CHRISTY BITZKO, individually and on behalf of
all others similarly situated,
Plaintiff,

v. Case No. 1:17-cv-00458-BKS-DJS

WELTMAN, WEINBERG & REIS CO., LPA,

Defendant(s).

 

WELTMAN, WEINBERG & REIS CO., LPA’S

RESPONSE IN OPPOSITION TO PLAINTIFE’S
MOTION FOR CLASS CERTIFICATION

 

Glenn M. Fyermedal, Esq.

DAVIDSON FINK LLP

Attorneys for Defendant

Weltman, Weinberg & Reis Co., L.P.A.
Office and Post Office Address

28 East Main Street, Suite 1700
Rochester, New York 14614
Telephone: (585) 546-6448

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 2 of 31

TABLE OF CONTENTS
L. INTRODUCTION... 0c cece ener ener nent EEE Dene rene nen ne ented 5
TH. LEGAL ARGUMENT |... ccc cence cnet nen eter n renner Ene nner enna rte ee neee 6
A. The Class Certification Standard......0.000 ee tr irre rere eeae 6
B. Plaintiffs Motion For Class Certification Must Be Denied Because Plaintiffs Class
Action Claim Cannot Prevail On Its Merits.....0...... cece ccecece eee e ee ence eee etna tees 8
C. Plaintiff Has Failed To Meet Her Burden Of Proving That The Nature Of Each
Underlying Financial Obligation At Issue Can Be Determined On A Class-Wide
Be cre 9
D. Plaintiff Fails To Satisfy The Requirements Of Rule 23.........0.0 cece es 15
1. Plaintiff Fails To Meet The Requirement Of Rule 23(a).................6.0 15
a. Plaintiff Fails To Establish Numerosity Under Rule 23(a)(1)....... 16
b. Plaintiff Fails To Prove Commonality Under Rule 23(a)(2)......... 17
c. Plaintiff Fails To Demonstrate Typicality Under Rule 23(a)(3)....18
E. Plaintiff Fails To Establish That The Proposed Class Meets The Requirements

Under Rule 23(b)(3)... 0... e ccc ence teeter eee ener denen ee beens esas nee neneneaee 19
I. Class Certification Is Improper Because Questions Affecting Individual
Members Predominate The Common Fact Of The Class..................06. 19
2. Class Certification Is Improper Because Questions Affecting Individual
Members Predominate the Common Law Of The Class..................5055 20
3. Class Certification Is Improper Because It Is Not The Superior Method
Available To Adjudicate This Matter................c cece eee cece ne ene rene enens 22

HI. CONCLUSION... re ners renee nen ee er enen es 25

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 3 of 31

TABLE OF AUTHORITIES
Case Law Citations.

Amchem Prods., Inc. v. Windsor,
521 U.S. 591 (1997). cece cece enn een Enea e nen E ene ene baton tenet ea es 10,16,19

Annunziato v. Collecto, Inc.,
293 F.R.D. 329 (E.D.N-Y. 2013)... ccc cence ener nnn Een EE EE rset tite 16

Avila v. Riexinger & Associates, LLC,
817 F.3d 72 (2d Cir. 2016)... cece ence ce eee ene ete eneens be eeede ceca ete ene cnet neeeneenens passim

Bakalar v. Vavra,
237 F.R.D. 59 (S.D.N.Y. 2006). 2.00 ccc ceceneen een enn n ener nent teeta nee nena rete 16,18

Beauvoir v. Israel,
794 F.3d. 214 (2d Cir. 2015) 0... ccc een ener EEE EEE eres ea eeneeneenie 11

Benfield v. Mocatta Metals Corp.,
1993 US. Dist. LEXIS 5856 (S.D.N-Y. 1993)... cence cette bebe eee b eet tener eet ees 7

Bloom v. LC. Sys., Inc.,
972 F.2d 1067 (9th Cir, 1992)... e ene entree eee e erent e eden nen nine e en enete 12

Bodine v. First Nat. Collection Bureau, Inc.
2010 U.S. Dist. LEXIS 131352 (D.N.J., 2010)... occ ccc cence ence cece eee eee estes bese teeeneneeteed 22

Bolin v. Sears Roebuck & Co.,
231 F.3d 970 (Sth Cir. 2000). 2... ccc eee cee renee rte n enn erro ttn etter ene tetas 19

Boosahda v. Providence Dane LLC
2012 U.S. App. LEXIS 1828 (4th Cir. 2012)... ee cee eee rene ee rene et eteeee teense eens neers 12

Brecher vy. Republic of Argentina,
806 F. 3d 22 (2d Cir. 2015)... cece cece cece tent e eee entree n eee e tree ene teeter nee aap en ee neti es 10

Brown v. Kelly,
609 F. 3d 467 (2d Cir. 2010)... cece cece ee nent nn cnr ener tenet bern e ne ene ties 7

Carlin v. Davidson Fink, LLP,
852 F.3d 207 (2d Cir. 2017)... ce eee e eee ees bece cee eesauceeveneaeneeeeecvnaanaees 3,4,8,9,21,22

Christensen v. Kiewit-Murdock Investment Corp.,
815 F.2d 206 (2d Cir. 1987)... ccc cece cect cence reenter ee nen tenet eee ene nent ene ener eee enenes 7

il

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 4 of 31

Clark v. Brumbaugh & Quandahl, P.C.,

731 F. Supp. 2d 915 (D. Neb. 2010)... cece cence cence cnet ent e ene ea teeta enena eee ea ee 12,21
Comcast Corp. v. Behrend,

S69 U.S. 27 (2013)... EEE EEE net EEE EEE tee bE e tants 6,7,8,15
Consol. Rail Corp. v. Town of Hyde Park,

AT F.3d. 473 (2d. Cir. 1995)... cece ee cece eee e ee neee tees te ects enetetetesssetsesesertetetseeeseress L6,18
Davis v. Hollins Law,

968 F. Supp. 2d 1072 (E.D. Cal. 2013)... ccc ce cece ene eee ten eee eset nent renee eaeneee ett 12
Deporter v. Credit Bureau of Carbon County,
2015 U.S. Dist. LEXIS 55345 (Dist. Col. 2015)... 0... e cece cence eee nent nent ne eneneee nents 21
Encarnacion ex rel. George v. Astrue,

491 FP. Supp. 2d 453 (S.D.N-Y. 2007)... cece cece cece cece e tent ee tent et ne ee tees cena eg en ete egats 7
Gallego v. Northland Group Inc.,

814 F.3d 123 (2d Cir. 2016)... cece eee e ee eneneneees vede cece een eeaeeeeeeneeneeneeanes 23,24
Garcia v. LVNV Funding LLC,

2009 U.S. Dist. LEXIS 85967 (W.D. Tex. 2009)... 0c cece cence eee e ene eenenene ee enenene enone 13
Gen. Tel Co. of the Southwest v. Falcon,

AS7 US. 147 1982). cece nnn teen e ener entre reed entre tetas enenene eee eee es 7,8,18
Holman v. W. Valley Collection Serv., Inc.,

60 F. Supp. 2d 935 (D. Minn. 1999)... cece cence cence tent n ete nent eens ee ee eae neneene ee eas 12
Initial Pub. Offerings Sec. Litig.,

AT] F.3d 24 (2d Cir. 2006)... ccc cence cece eee cere erence nets eee neeeee nena eae eaeneeaenengentnees 6
Initial Pub. Offering Sec. Litig.,

483 F.3d 70 (2d Cir. 2007)... occ cece cece cence nee een n ene ener eens denen tn tate t denen ena e rn eeretes 6
Jerri Califf v. Weltman, Weinberg & Reis Co.,

Case No.: 1:17-cv-108, (W.D. Mich. 2017)... 0.0 c cece cece cence eee cent ee en ene eateaeneenneenees 21
Johnson v. Nextel Communications Inc.,

780 F.3d 128 (2d. Cir. 2015)... cece teen bene nent e eee nent near cen eee nee cene ene en eee 20
Karhu y. Vital Pharms., Inc.,

621 Fed. Appx. 945 (11th Cir. 2015)... cece cece ence e nett ete e nett en eneneneneenenes 13,14,15

ill

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 5 of 31

Miller v. McCalla, Raymer, Padrick, Cobb, Nichols, and Clark, L.L.C.,

214 F.3d 872 (7th Cir. 2000)....... Lecce een neee eee seven eeseseeeeeeebueseseeccepesattesensnneneeeeeeneees 12.21
Monaco v. Stone,

187 F.R.D. 50 (E.D.N.Y. 1999) 000 cence tren nee n tenet n ene e erent tenes 18
Moss v. Cavalry Invs., L.L.C.,

2004 U.S. Dist. LEXIS 24990 (N.D. Tex. 2004)... 0c cece ce cece eect e nee ee eects eae ea ene e neste eties 12
Myers v. Hertz Corp.,

624 F.3d 537 (2d Cir. 2010)... ccc EEE EEE EE et 6
Perk v. Wordon,

475 F. Supp. 2d 565 (E.D. Va. 2007)... cece cece teen ter teen ene eee beeen eee teees 12
Petrobras Securities,

862 F.3d 250 (2d Cir. 2017)... ccc cence cece een en rennet renee dean bse beanee needs 10,11

Riffle v. Convergent Outsourcing,
311 F.R.D. 677 (MD. Fla. 2015)... 0c EEE EE 14

Risk Mgmt. Alternatives, Inc.,
208 F.R.D. 492 (S.D.NVY. 2002)... occ c cece cence enn n neon eee nent nen een e een ees 16

Santibanez v. Nat’l Credit Sys.,
2017 U.S. Dist. LEXIS 4519 (D. Or. 2017)... eee eee cece een ee eeeedee beet eeneeeeee beeen snes 21

Schaefer v. ARM Receivable Mgmt., Inc.,
2011 U.S. Dist. LEXIS 77828 (D. Mass. 2011)... 2.0... c cece cece eect e eee eee eee ete teen ene e tees 22

Slenk v. Transworld Sys., Inc.,
236 F.3d 1072 (9th Cir. 2001)... 0... cece ern nr Een EEE EE Ee EE eae 11

Spokeo, Inc. v. Robins,
136 S. Ct. 1540 (2016)... cece EEE tenet ent r tent nner nner eee e 4

Sullivan v. DB Invs., Inc.,
667 F.3d 273 (3d Cir. 2011)... cece cece eer renner Ene ne Ener entree eety 19

U.S. Foodservice Inc. Pricing Litigation,
729 F.3d 108 (2d Cir. 2013)... 0. eee e nnn nen nee epee beeen ene e ee nena 21

Wal-Mart Stores v. Dukes,
131 S. Ct. 2541 011)... cece cece nenene ee eneees vce vdeeeaeevaeeeeeaeesegeecyeeeeeeeene tenes 7,17

iv

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 6 of 31

Warfarin Sodium Antitrust Litig. ,
391 F.3d 516 (3d Cir. 2004)... cece terete errr errr rere tne t ne neeeewnee 22

Zimmerman v. HBO Affiliate Group,
834 F.2d. 1163 (3% Cir. 1987)... 000. cco cee ccecccceccceeccu eee essuueeeuseteeveereneteseetenettesteteeeas 11

Zirogiannis vy. Seterus, Inc.,
2017 U.S. App. LEXIS 17818 (2d Cir. 2017)... 000 e eee enn e tne eee e tena eee eeaeeeeennees 9

Statutory Citations.

Fair Debt Collection Practices Act 15 U.S.C. §1692
CE ELLE ELE EEE EE EEE EEE EEE EERE EE EG EEE EE eae passim

Fed. R. Civ. P. 23
veeeereeeee PASSIM

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 7 of 31

L INTRODUCTION

Defendant, Weltman, Weinberg & Reis Co., L.P.A. (“Defendant” or “WWR”), by and through
its undersigned counsel, opposes Plaintiff Christy Bitzko’s Motion for Class Certification pursuant to
Fed. R. Civ. P. Rule 23 (“Rule 23”) as fundamentally deficient as a matter of law (Docket No. 49).
The instant lawsuit is a putative class action in which Plaintiff, in the first instance, alleges that
Defendant, a law firm, violated the Fair Debt Collection Practices Act, 15 U.S.C. §1692 ef seq.,
(“FDCPA”), by sending a collection letter (“Letter A”) on law firm letterhead. Pursuant to Plaintiff's
theory, truthfully identifying itself as a law firm in a collection letter serves as a “misrepresentation”
in violation of the FDCPA, “when the attorneys were not meaningfully involved in preparing and
sending the letters.” (Amended Complaint, { 8).

Plaintiff's position is erroneous. Initially, each and every letter containing WWR’s letterhead,
including the letter sent to Plaintiff, truthfully and accurately identifies WWR as a law firm.
Additionally, as a law firm, attorneys are involved in all aspects of WWR’s collection activities.
Therefore, any implication that an attorney was involved in Plaintiff's account was wholly accurate as
WWR’s attorneys are, as a matter of law, meaningfully involved in the collection of all accounts that
WWR attempts to collect upon. Furthermore, the “meaningful involvement doctrine,” upon which
Plaintiff relies, is a legal fiction that cannot be found anywhere within the FDCPA!.

Plaintiff's second prong pled in her Amended Complaint, at issue in this Class Certification

Motion, alleges violations of 15 U.S.C. §1692g(a)(1) and (e) of the FDCPA on the basis of WWR’s
purported failure to provide certain “safe harbor” language concerning the accrual of interest and/or

fees as purportedly mandated by the Second Circuit Court of Appeals in Avila v. Riexinger &

 

! Plaintiff failed to move for class certification or summary judgment against WWR on this first prong of her FOCPA
suit. (See Docket Nos. 48 and 49). As Plaintiff has yet to formally dismiss the first prong of her Amended Complaint,
which apparently has been withdrawn by Plaintiff, Defendant respectfully refers this Court to Legal Arguments Sections
B and C of its Motion for Summary Judgment. (Docket No. 45).

1

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 8 of 31

Associates, LLC, 817 F.3d 72, 76 (2d Cir. 2016) (“Avila claim”) to which she was allegedly not
aware. (Amended Complaint {31-34 and 4 45-46). The Plaintiff defined the class in her Amended
Complaint as follows:

“(a) all individuals nationwide to whom Weltman, Weinberg & Reis Co., LPA mailed

collection letters (b) which misrepresent that the letters are from attorneys and that

attorneys were meaningfully involved, when the attorneys were not meaningfully
involved in preparing and sending the letters; and which contain no disclaimer
concerning Weltman, Weinberg & Reis Co., LPA’s lack of meaningful attorney
Anvolvement in the collection of these consumers’ alleged debts; (c) which explicitly

or implicitly threaten unintended legal action; (d) which fail to include any “safe

harbor” language concerning the accrual of interest and/or fees; (e) which were sent

on or after a date one year prior to the filing of this action and on or before a date 21

days after the filing of this action.” (Amended Complaint § 8).

Ms. Bitterman attests in her Declaration in Support of WWR’s Motion for Summary Judgment
(Docket No. 45) that WWR is also meaningfully involved in making sure that its letters to New York
consumers provide the correct “Balance Due” on a date certain together with any itemized accountings
required under NYDFS regulations. (Statement of Material Undisputed Facts (“SMUF”) § 42). Ms.
Bitterman attests that WWR obtains information from creditor clients about consumer accounts, and
data is loaded into WWR’s computer system. (SMUF 4 12). Specifically, Ms. Bitterman asserts that
WWR attorneys are involved in bringing clients to the firm, drafting client contracts, checking their
reputation, interacting with the client, and discussing the available data and documentation, the history
of their portfolio and types of accounts, which consumers are represented by attorneys, any asset
reviews that have occurred, and arbitration or bankruptcy information, reviewing the clients procedures
and policies, and evaluating whether the client is a trustworthy and legally compliant creditor. This
takes place in a comprehensive compliance process before demand letters are sent. (SMUF § 12). Also
of significance in the course of Defendant’s compliance process is the fact that Defendant’s attorneys

obtain warranties as to the validity of the debts put forth for collection; sampling is taken of relevant

documentation and terms from collection accounts are analyzed, including calculation of interest

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 9 of 31

rate;, analysis of default provisions is undertaken, applicable statutes of limitations are determined,
potential applicability of arbitration is looked at; review is made for responsible parties; debtor
asset’s are reviewed; and the validity of fees is analyzed. (SMUF § 13).

WWR made sure that all of its New York letters for charged-off accounts also provide an

itemized breakdown of a Balance Due as of a date certain, which in Letter A is as follows:

Balance Due as of August 11, 2016: $13,750.28
Account Charge-Off Date: 02/01/2016
Total Amount Due Since Charge-Off: $13,359.86

Total Interest Charged Since Charge-Off: $390.42

Total Charges and Fees Since Charge-Off: $0.00

Total Payment(s) Made Since Charge-Off: $0.00
(SMUF 4 41). This itemized accounting would include exact accruing post charge-off interest which in
Letter A was $390.42. (SMUF { 42). Moreover, the balance of $13,750.28 as of August 11, 2016 would
be expected to increase due to the accruing post charge-off interest identified in the NYDFS disclosures
in WWR’s Letter A. (SMUF 42). To the extent a consumer disagrees with the NYDFS itemization
of post charge-off interest or fees provided based on their student loan agreement, the consumer can
seek validation of such debt under 15 U.S.C. §1692g(a)(1) which Ms. Bitzko never requested. (SMUF
4 33). Accordingly, after meaningful attorney review, WWR’s Balance Due as of August 11, 2016 of
$13,750.28 was accurate” and Total Interest Charged Since Charge-Off of $390.42 properly reflected
that interest continued to accrue on Ms. Bitzko’s Federal student loan, in the same fashion as most
delinquent Federal student loans. (SMUF 44).

Plaintiff's Motion for Class Certification now adds an additional claim beyond Avila, further

alleging that Defendant’s Letter A failed to provide a complete notice regarding the “amount of the

 

* While Plaintiff interjected a new argument that WWR’s letter failed to provide a complete notice regarding the “amount
of debt” as required by Carlin v. Davidson Fink, LLP, 852 F.3d 207 (2d Cir. 2017), it is abundantly clear that the NYDFS
disclosure broke down the $13,750.28 due as of August 11, 2016 which included $390.42 of finite and accrued post-
charge-off interest only. There were no estimated future charges and/or fees to confuse this “least sophisticated” consumer
Plaintiff.

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 10 of 31

debt” as required by the Second Circuit Court of Appeals in Carlin v. Davidson Fink, LLP, 852 F.3d
207 (2d Cir. 2017). This claim was made after the closure of discovery and will be opposed both
procedurally and substantively herein as well as in Defendant’s opposition to Plaintiffs Motion for
Summary Judgment.

Assuming, arguendo, that Plaintiff has standing, which she does not’, Plaintiffs position that
Letter “A” does not provide the “amount of the debt” is simply wrong. WWR’s Letter A is not
ambiguous in any way and accurately represents the character, amount, and legal status of the debt
under 15 U.S.C. §1692g(a)(1) and (e). The $13,750.28 “Balance Due” as of the August 11, 2016
date of Letter A is subject to only one interpretation — the amount of Ms. Bitzko’s debt obligations
on the date of the letter. Moreover, Letter A provides an accurate itemized accounting of the
“Balance Due” for Plaintif? s student loan debt as mandated by the New York Department of
Financial Services (“NYDFS”) codified in 23 NYCRR 1.2(b). (SMUF 41). Letter A clearly
identifies “Total Interest Charged Since Charge-off: $390.42” and “Total Charges and Fees Since
Charge-off $0.00”. Jd. Adding the above amount to the $13,359.86 “Total Amount Due at Charge-
off”, it is clear that the Balance Due as of August 11, 2016 totals $13,750.28. (SMUF { 41). Letter
A’s reference to “Total Interest Since Charge-off $390.42” clearly shows that post charge-off
interest on Ms. Bitzko’s student loan debt continued to accrue post charge-off , much like all of
NCSLT-based Federal student loans. (SMUF § 42). To say that Letter A neglects to show that the
student loan accrues interest is to defy the plain and unambiguous language of Letter A.
Accordingly, there is no need for either an Avila interest disclosure or Carlin clarification with

respect to estimated or future costs as Letter As NYDFS post charge-off interest line item clearly

 

> Plaintiff fails to establish on Article III “injury in fact” by establishing that she suffered “an invasion of a legally
protected interest” that is “concrete and particularized” and “actual or imminent, not conjectural or hypothetical.” Spokeo,
Inc. v. Robins, 136 S. Ct. 1540, 1547-48 (2016).

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 11 of 31

evidences accrued post charge-off interest of $390.42 and $0.00 of post-charge-off costs or fees on
Ms. Bitzko’s student loan debt as of August 11, 2016.

As explained in Plaintiff's Memorandum for Class Certification, Plaintiff now requests to
certify a newly defined class defined as follows:

“All consumers to whom Weltman, Weinberg & Reis Co., LPA mailed letters seeking

to collect debts which were subject to increase based on interest and/or late fees, but

which failed to disclose that the amount of the debt was subject to increase, and (2)

which were sent on or after a date one year prior to the filing of this action and on or
before a date 21 days after the filing of this action.”

(See Plaintiffs Motion (Docket No. 49) at p. 1). Critically, Plaintiff's proposed class consists only of
persons who received letters in attempt to collect a consumer debt. This means that Plaintiff's
proposed class requires an individualized inquiry directed to each putative class member in order to
determine whether an individual’s obligation is a consumer or commercial debt. The necessity of this
inquiry is fatal to Plaintiff's Motion for Class Certification.

Plaintiff also makes no attempt to provide proof as to the class size, simply stating that the
putative class members are “well over forty and more likely in the thousands of potential members”.
(Docket No. 49, at p. 4). Plaintiff, however, interposed no discovery demands and sought no
testimony from WWR to meet her burden to prove class size. WWR only confirmed the approximate
number of individuals who were sent letters during the subject time period in the context of mediation
negotiations. Defendant could only state, at that time, that there were over 58,000“individuals” not
class members or consumers, because there is no evidence that the referenced individuals are
“consumers” or owed “debts” as prescribed under the FDCPA. See 15 U.S.C. §§ 1692a(3) and a(5).
Plaintiff misconstrues the term “individual” to be synonymous with the term “class member” or
“consumer when it is not. Plaintiff just assumes that any individual who has received a collection
letter from Defendant automatically fits into the definition of a consumer as defined by the FDCPA.
15 U.S.C. § § 1692a(3)and a(5). Plaintiff attempts to gloss over this prerequisite by using the blanket

5

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 12 of 31

term “consumer” throughout her Motion without taking any steps to demonstrate how any of the
individuals identified by Defendant are in fact consumers under the FDCPA.

Nothing in Defendant’s records | can objectively reveal the purpose of the obligation or
extension of credit for each individual (i.e., why did each person purchase what he or she purchased).
The only method to accurately determine whether an obligation is primarily for personal, family or
household purposes, and is subsequently a “consumer debt” under the FDCPA, is to directly ask the
person making the purchase. Moreover, the one or two claims forming the basis of the lawsuit are
without merit and therefore, subject to Summary Judgment as addressed at greater length in
Defendant’s Motion for Summary Judgment (Docket No. 45). Accordingly, Plaintiffs Motion for
Class Certification is futile and, therefore moot. Alternatively, Defendant requests that the Court stay
rendering a decision on the Class Certification Motion until the Court has rendered its decision on the
pending Summary Judgment motions. Even if Defendant’s Motion for Summary Judgment is denied,
and as discussed at greater length in Sections II. C, D, and E below, Plaintiff is entirely unable to
abide by the numerosity, commonality and typicality components of Rule 23(a) (1)-(3) and

“predominance” and “superiority” components of Rule 23(b)(3).

IL. LEGAL ARGUMENT
A. THE CLASS CERTIFICATION STANDARD.

A class action is “an exception to the usual rule that litigation is conduct by and on behalf of the
individual named parties only.” Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013). The party seeking
class certification bears the burden of establishing by a preponderance of the evidence that the Rule
23 requirements have been met. Myers v. Hertz Corp., 624 F.3d 537, 547 (2d Cir. 2010). The
certification decision requires “rigorous analysis.” Jn re Initial Pub. Offerings Sec. Litig., 471 F.3d

24, 33 (2d Cir. 2006), decision clarified on denial of reh'g sub nom. Jn re Initial Pub. Offering Sec.

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 13 of 31

Litig., 483 F.3d 70 (2d Cir. 2007) (quoting Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 161 (1982)).
To fit squarely in the exception and establish a class action, the party asserting the class action “must
affirmatively demonstrate his compliance” with Federal Rule of Procedure 23. Behrend, 569 U.S. at 33
(citing Wal-Mart Stores v. Dukes, 131 S. Ct. 2541, 2551 (2011). Furthermore, “[t]he Rule ‘does not set
forth a mere pleading standard,” instead, “a party must not only ‘be prepared to prove that there are in
fact sufficiently numerous parties, common questions of law or fact,’ typicality of claims or defenses,
and adequacy of representation, as required by Rule 23(a)(1)-(4))*. Jd. Additionally, a plaintiff has the
burden to satisfy one of the Rule 23(b) provisions, in this case Rule 23(b)(3) monetary damages class,
“which requires a court to find that ‘the questions of law or fact common to class members predominate
over any questions affecting only individual members.” Brown v. Kelly, 609 F. 3d 467, 476 (2d Cir.
2010).

Finally, a District Court has discretion to reserve decision on a class certification motion
pending disposition of a motion to dismiss.” Encarnacion ex rel. George v. Astrue, 491 F. Supp. 2d
453, 459 (S.D.N.Y. 2007) (finding that class certification would be futile as plaintiffs failed to raise
a triable issue of fact in opposition to defendant’s motion for summary judgment) (quoting Benfield
v. Mocatta Metals Corp., 1993 U.S. Dist. LEXIS 5856 at *7 (S.D.N.Y. 1993)); see also Christensen
v. Kiewit-Murdock Investment Corp., 815 F.2d 206, 214 (2d Cir. 1987) (citation omitted) (district
court had discretion to decide summary judgment motion before class certification motion so as “to

protect both the parties and the court from needless and costly further litigation.”).

 

“One or more members of a class may sue or be sued as representative parties on behalf of all members only if: (1) the class
is so numerous that joinder of all members is impracticable; (2) there are questions of law or fact common to the class; (3) the
claims or defenses of the representative parties are typical of the claims or defenses of the class; and (4) the representative
parties will fairly and adequately protect the interests of the class. Fed. R. Civ. P. 23(a)(1)-(4).

7

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 14 of 31

B. PLAINTIFF’S MOTION FOR CLASS CERTIFICATION MUST BE DENIED
BECAUSE PLAINTIFE’S CLASS ACTION CLAIM CANNOT PREVAIL ON
ITS MERITS.

In following Behrend, it is beneficial for a court “to probe behind the pleadings before coming
to rest on the [class] certification question.” Behrend, 569 U.S. at 33. To properly analyze both the
Rule 23(a) and Rule 23(b) requirements, “[sJuch an analysis will frequently entail “overlap with the
merits of the plaintiff's underlying claim.’” Jd. at 33-34. Furthermore, “‘class determination generally
involves considerations that are enmeshed in the factual and legal issues compromising the plaintiffs

cause of action. Id. at 34 (quoting Gen. Tel Co. of the Southwest v. Falcon, 457 U.S. 147, 160 (1982)°.

The crux of Plaintiff's claims against WWR is that its Letter A violated 15 U.S.C. § 1692g(a)(d)
and (e) on the basis of WWR’s purported failure to: (1) provide certain “safe harbor” language
concerning the accrual of interest and/or fees as purportedly mandated in Avila, 817 F.3d at 76 (2d Cir.
2016) (“Avila claim”); and (2) a complete notice regarding the “amount of the debt” as purportedly
required in Carlin, 852 F. 3d at 215-216. These claims, however, fail to state a viable claim upon
which relief can be granted and is properly dismissed pursuant to Rule 56(c) because nothing in
WWR’s letter is misleading to Plaintiff or any least sophisticated consumer.

As previously argued in WWR’s pending Motion for Summary Judgment and in opposition
to Plaintiff's Motion for Summary Judgment (Docket Nos. 45, 48 and 51), WWR’s Letter A is not
ambiguous in any way and accurately represents the character, amount, and legal status of the debt.
The “Balance Due” as of the August 11, 2016 date of Letter A is most certainly accurate-that Ms.
Bitzko owed $13,750.28 as of August 11, 2016. This amount is further backed up by an accurate
itemized accounting of the “Balance Due” of Plaintiff's student loan debt as mandated by NYDFS

codified in 23 NYCRR 1.2(b). (SUMF ff 39-40). Letter A clearly identifies “Total Interest Charged

 

> Defendant respectfully refers to Legal Argument Section B(1)-(4) of its Opposition to Plaintiff's Motion for Summary
Judgment addressing the lack of merits of Plaintiff's entire 15 U.S.C. §1692g(a)(1) and (e) claims (Docket No. 45).

8

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 15 of 31

Since Charge-off: $390.42” and “Total Charges and Fees Since Charge-off $0.00”. (SUMF { 41).
Adding the above amount to the $13,359.86 “Total Amount Due at Charge-off’, it is abundantly clear
that the Balance Due as of August 11, 2016 is undisputedly $13,750.28. (SUMEF 44). Moreover,
Letter A’s reference to “Total Interest Since Charge-off $390.42” clearly shows that post charge-off
interest on Ms. Bitzko’s student loan debt was continuing to accrue, much like all of NCSLT-based
Federal student loans. (SUMF { 45).

The accounting in Letter A is much like the detailed breakdown of the debt in Zirogiannis v.
Seterus, Inc., 2017 U.S. App. LEXIS 17818 (2d Cir. 2017) which included charge-off balance and
post charge-off interests and costs. To say that Letter A fails to appropriately state the amount of the
debt or the fact that the student loan accrues post-charge-off interest defies the plain and unambiguous
language of Letter A. Further, there is absolutely no need for an Avila interest disclosure as Letter
A’s NYDES post charge-off interest line item clearly notes accruing interest to Ms. Bitzko. Further,
there was no reference to any estimated “future costs and fees” — only the amount due as of August
11, 2016 which included $390.42 of post-charge-off interest and $0.00 of post charge-off charges and
fees. As such, WWR fully complied with the dictates of Carlin by providing Plaintiff with an
itemized and comprehensive “amount of the debt” owed by the Plaintiff warranting summary
judgment relief. For these reasons, Plaintiff fails to state a claim under which relief can be granted
as to her 15 U.S.C. § 1691g(1)(a) and e claims and those claims should be summarily dismissed
pursuant to Rule 56(c).

Cc. PLAINTIFF HAS FAILED TO MEET HER BURDEN OF PROVING THAT

THE NATURE OF EACH UNDERLYING FINANCIAL OBLIGATION IS
ASCERTAINABLE ON A CLASS-WIDE BASIS.

Plaintiff has failed to produce any proof whatsoever to make a threshold showing that the

obligations at issue can be determined on a class-wide basis. “Every putative class action must satisfy

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 16 of 31

the four requirements of Federal Rule of Civil Procedure 23(a): numerosity, commonality, typicality,
and adequacy.” In re Petrobras Securities, 862 F.3d 250, 257 (2d Cir. 2017) (citing Amchem Prods.,
Inc. v. Windsor, 521 U.S. 591, 613 (1997)). “In addition to the Rule 23(a) requirements, a class action
must be maintainable under Rule 23(b)(1), (2), or (3).” Id Here, Plaintiff seeks to certify a class
under Rule 23(b)(3). (Docket No. 45 at pp. 7-8).). ““A Rule 23(b)(3) class must also be ‘currently and
readily ascertainable based on objective criteria.’” In re Petrobras Securities, 862 F. 3d. at 257.

In Brecher v. Republic of Argentina, 806 F. 3d 22 (2d Cir. 2015) the Second Circuit Court of
Appeals offered its first affirmative definition of the implied ascertainability requirement:

| T]he touchstone of ascertainability is whether the class is sufficiently definite so that

it is administratively feasible for the court to determine whether a particular individual

is a member. A class is ascertainable when defined by objective criteria that are

adininistratively feasible and when identifying its members would not require a mini-

hearing on the merits of each case.
Brecher, 806 F.3d at 24-25 (internal quotation marks and citations omitted). A plaintiff “has the
burden of making this showing by a preponderance of the evidence, and the district court must
‘undertake a rigorous analysis of the evidence to determine if the standard is met.’” Id. The Second
Circuit Court of Appeals in In re Petrobras Sec. Litig., 862 F. 3d. 250 (2d. Cir. 2017) declined to
adopt a heightened ascertainability showing of “administrative feasibility” but rather clarified its prior

Brecher decision as follows:

As this summary clarifies, we reached our decision in Brecher by asking whether the
class was defined by objective criteria that made the class's membership sufficiently
definite, not whether the class was administratively feasible. See, e.g., id. at 26 ("The
lack of a defined class period . .. makes the modified class insufficiently definite as a
matter of law." (emphasis added)). The opinion’s language about "administrative
feasibility" and "mini-hearings" was not strictly part of the holding, and was not
intended to create an independent element of the ascertainability test; rather, that
language conveyed the purpose underlying the operative requirements of definiteness
and objectivity. That is, a class must be "sufficiently definite so thatit is
administratively feasible for the court to determine whether a particular individual is
a member"; a class must be "defined by objective criteria" so that it will not be

10

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 17 of 31

necessary to hold "a mini-hearing on the merits of each case." Jd. at 24 (emphasis
added) (citations omitted).

Significantly, Plaintiff has failed to meet her burden to establish the threshold objectory
requirement of ascertainability. The Petrobras opinion is illustrative of why Plaintiff will be
unsuccessful in any attempt at class certification. It would be an impossible endeavor to objectively
determine whether any type of class of claimants existed without the type of “extensive and
individualized fact-finding or mini-trials”. Plaintiff alleges that her debt “obligation arose out of a
transaction in which money, property insurance, or services, which were the subject of the transaction
were primarily for personal, family or household purposes.” (Amended Complaint at ¢ 18). Plaintiff
asserts that the class size is well over forty (40) and more likely in the thousands of potential members
without any evidentiary support. (Docket No. 49 at p. 4). This is patently incorrect as Defendant has
only ever provided a number of “individuals” who were sent letters. Defendant has never provided
the number of “consumers” who were sent letters because it would never be able to do so.

Plaintiff assumes without providing evidence that the obligations incurred by the forty (40) plus
individuals who received collection letters were from purchases made for personal, family or household
purposes. This is patently insufficient. Thus, it would be impossible, without deposing each individual
class member, to confirm whether the obligations were incurred for personal or commercial use. As a
result, Plaintiffis unable to demonstrate compliance with Rule 23.

Notably, Plaintiff does not even touch on this crucial “ascertainability” issue in her Motion
which she did not even acknowledge. It is a threshold requirement of FDCPA claims that the allegedly
impermissible action be taken in an effort to collect on an obligation that falls within the statutory
definition of ‘debt.’ See Beauvoir v. Israel, 794 F. 3d. 214 (2d Cir. 2015) (citing to Zimmerman v. HBO
Affiliate Group, 834 F. 2d. 1163 (3 Cir. 1987)); see also Slenk v. Transworld Sys., Inc., 236 F.3d 1072

(9th Cir. 2001) (holding courts should “look to the substance of the transaction and the borrower’s

1]

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 18 of 31

purpose in obtaining the loan, rather than the form alone,” to determine whether a loan is consumer or
commercial in nature); Bloom v. IC. Sys., Inc., 972 F.2d 1067, 1068 (9th Cir. 1992) (holding that
“Injeither the lender’s motives nor the fashion in which the loan is memorialized” determines whether a
transaction is a “debt” under the FDCPA); Miller v. McCalla, Raymer, Padrick, Cobb, Nichols, and
Clark, L.L.C., 214 F.3d 872 (7th Cir. 2000) (holding that in determining the nature of the debt, “the
relevant time is when the loan is made, not when collection is attempted”): Boosahda v. Providence
Dane LLC No. 10-1933, 2012 U.S. App. LEXIS 1828, *9-10 (4th Cir. Jan. 31, 2012) (‘To establish a
FDCPA claim, a plaintiff must prove that: (1) the plaintiff has been the object of collection activity
arising from consumer debt; (2) the defendant is a debt collector as defined by the FDCPA; and (3) the
defendant has engaged in an act or omission prohibited by the FDCPA.” (internal quotations omitted));
Davis v. Hollins Law, 968 F. Supp. 2d 1072, 1078-1080 (E.D. Cal. Sept. 11, 2013) (“[A]Ithough plaintiff
herein may have ostensibly obtained the American Express card for business purposes, it does not follow
as a matter of law that collection efforts on that card are exempted from the FDCPA and the Rosenthal
Act. An inquiry must be made into what he purchased in allegedly incurring an unpaid obligation.”);
Perk v. Wordon, 475 F. Supp. 2d 565, 569 (E.D. Va. 2007) (noting “courts have looked to the
substance of transactions to determine whether they fall under the ambit of consumer protection
statutes”); Clark v. Brumbaugh & Quandahl, P.C., 731 F. Supp. 2d 915 (D. Neb. 2010) (holding “the
[proper] focus [is] on the nature of the debt that was incurred, and not the purpose for which the
Account as opened”); Holman v. W. Valley Collection Serv., Inc., 60 F. Supp. 2d 935, 937 (D. Minn.
1999) “[I]f a communication to a debtor’s home converted any commercial debt into an obligation
under the FDCPA, it would be tantamount to an amendment of the clear intent of Congress”); Moss
v. Cavalry Invs., L.L.C., 2004 U.S. Dist. LEXIS 24990, at *3 (N.D. Tex. Sep. 20, 2004) (“The critical

inquiry in determining whether a debt relates to a personal or business obligation is the nature of the

12

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 19 of 31

underlying transaction”); Garcia v. LVNV Funding LLC, No. 2009 U.S. Dist. LEXIS 85967, at *3,
11, 13 (W.D. Tex. 2009) (holding that the plaintiff was not entitled to relief under the FDCPA where
he denied the credit card at issue was his because he could not establish that the debt in question arose
out of a transaction that was primarily for personal, family or household purposes)). Thus, whether
an obligation is a “debt” under the FDCPA is an objective test that can be determined only with an
analysis of the actual use and purpose of the obligation itself. It is of no benefit to look to the internal
name of the department of the law firm which seeks to collect the obligation or any other external
factor to determine whether an obligation is a “debt.” Thus, the only way to determine the nature of
any obligation with respect to the 58,000 potential class members in the present case is to engage in
individualized fact finding inquires with each member of the potential class.

Plaintiff's position is also defeated from a logical perspective. If Plaintiffs position were
accepted, the result would mean that any collection entity could avoid FDCPA liability entirely by
simply ensuring that it only sought to collect obligations using internal designations such as “business
accounts” or “commercial collections” to avoid any use of the word “consumer". Of course, such a
result would belie the purpose of the FDCPA. Thus, Plaintiff simply cannot rely on Defendant’s
internal department names to establish the “consumer” nature of any individual’s obligation.

Plaintiff has completely omitted reference to the ascertainability requirement by failing to
provide with the Court with any demonstration as to how she could establish the threshold requirement
that putative class members are “consumers.” This burden rests with the Plaintiff to demonstrate that
Defendant’s records could identify class members and mere speculation of such does not suffice. In
Karhu v. Vital Pharmaceuticals, Inc., the Eleventh Circuit held that the Plaintiff did not meet his
burden to establish ascertainability for the same reason as in the instant case, i.e. the plaintiff did not

explain how the defendant’s records would aid in identifying the class members. See Karhu v. Vital

13

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 20 of 31

Pharms., Inc., 621 Fed. Appx. 945, 947-50 (11th Cir. 2015). The Eleventh Circuit affirmed the |
district court’s denial of class certification and held that “A plaintiff cannot establish ascertainability
simply by asserting that class members can be identified using the defendant’s records; the plaintiff
must also establish that the records are in fact useful for identification purposes, and that identification
will be administratively feasible.” Jd at 948. Accordingly, the Eleventh Circuit held that the plaintiff
could not meet his burden to establish ascertainability because his proposal to identify class members

Coe

using the defendant’s “‘sales data’ was incomplete, insofar as [the plaintiff] did not explain how the

data would aid class-member identification. Nor was any potential identification procedure obvious:
[the defendant’s] sales data identified mostly third party retailers, not class members.” /d. at 949.

In Riffle v. Convergent Outsourcing, the Middle District of Florida recently followed the
reasoning in Karhu and denied class certification on the grounds that the plaintiff failed to provide any
evidence that the identification of the putative class members, including the nature of their debt, could
be ascertained by a review of the company’s records, or the records of the original creditor. See Riffle
v. Convergent Outsourcing, 311 F.R.D. 677, 680-681 (M D. Fla. 2015).

In rejecting the Plaintiff's argument for want of evidentiary support that a class of “consumer
debtors” could be ascertained, the judge noted:

Here, Plaintiff has simply intimated that the records of Defendants or the original
creditor will be useful in identifying potential class members. She has neither
presented evidence nor precedent that allows the Court to confirm the validity of these
methods. Indeed, Defendants claim that their records do not show the reasons for
which each putative class member’s debt were incurred. Moreover, Defendants have
provide declarations from the representative of LVNV and the executive vice president
of Convergent to support this assertion. [. . .] Furthermore, as Defendants note — and
Plaintiff does not dispute —- Plaintiff has not presented any records of the original
creditor to show how the nature of a putative class member’s debt may be identified.
Furthermore, there is no evidence demonstrating that the original creditor still possess
transactional information for the proposed class or whether these records will even
reveal the nature of each credit card transaction.

14

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 21 of 31

The Court does not take conceptual issue with Plaintiffs suggestion of using
Defendants’ records or the records of the original creditor. However, the Court is
unable to determine if Plaintiff’s proposed method is viable because she merely
speculates these records are “useful for identification purposes [ | and that
identification will be administratively feasible, without presenting any actual
evidence to support those assertions. Karhu, 621 Fed. Appx. 945 (11th Cir. 2015) at
*3. Merely accepting Plaintiff's bald assertions would be contrary to the law established
by the U.S. Supreme Court, which requires that Plaintiff affirmatively demonstrate her
compliance with Rule 23. See Comcast, Corp., S. Ct. at 1432. Therefore, the Court
finds that class certification is inappropriate.

Id. at 681 (internal footnotes omitted) (emphasis added).

In sum, Plaintiff has failed to meet her burden to establish that an ascertainable class exists
because she has failed to identify any records, documentation, or evidentiary support to suggest that
more than forty (40) individuals made consumer based purchases. This is because the only way to do
so would be to take individual depositions of each of the forty (40) plus individuals. Ultimately,
Plaintiff has failed to propose any objective method for ascertaining the class members without
requiring extensive and individualized fact. finding. Accordingly, Plaintiff's Motion for Class

Certification must be denied.

D. PLAINTIFF FAILS TO SATISFY THE REQUIREMENTS OF RULE 23.

1. Plaintiff Fails To Meet The Requirement Of Rule 23(a).

Plaintiff is unable to satisfy the requirements of Rule 23(a). In order to certify a class, the

party seeking class certification must satisfy the following four requirements of Rule 23(a):

(1) The class is so numerous that joinder of all members is impracticable [numerosity];

(2) There are questions of law or fact common to the class [commonality];

(3) The claims or defenses of the representative parties are typical of the claims or
defenses of the class [typicality]; and

(4) The representative parties will fairly and adequately protect the interests of the class
[adequacy].

See Rule 23(a). The party seeking class certification bears the burden of establishing by a

preponderance of the evidence that each of the requirements of Rule 23 has been met. See Amchem

15

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 22 of 31

Prods., Inc. v. Windsor, 521 U.S. 591 (1997) (emphasis added); A class may be certified only if the
court “is satisfied, after rigorous analysis, that the prerequisites of Rule 23(a) have been satisfied.”

a. Plaintiff Fails To Establish Numerosity Under Rule 23(a)(1).

Under Rule 23(a)(1), the class must be “so numerous that joinder of all members is
impracticable.” In re Risk Mgmt. Alternatives, Inc., 208 F.R.D. 492, 504 (S.D.N.Y. 2002) (citing to Rule
23(a)(1) This requirement assures that class action treatment is necessary. “No minimum number of
plaintiffs is required to maintain a suit as a class action, but generally if the named plaintiff demonstrates
that the potential number of plaintiffs exceeds 40, the first prong of Rule 23(a) has been met.” However,
“lmJere speculation as to the number of members who may be involved is not sufficient to satisfy Rule
23(a)(1).” Annunziato v. Collecto, Inc., 293 F.R.D. 329, 335 (EDNY. 2013); see also Consol. Rail
Corp. v. Town of Hyde Park, 47 F. 3d 473, 483 (2d. Cir. 1995); Bakalar v. Vavra, 237 F.R.D. 59, 66
(S.D.N.Y. 2006).

In her Motion, Plaintiff claims that “[n]umerosity is easily met in this case because the basis
for Plaintiff's claims rests on a uniform collection communication that was mailed to forty (40) plus,
if not thousands, of consumers during the class period from April 25, 2017 to the present.” (Docket
No. 49 at p. 4). Yet again, Plaintiffs use of the word “consumer”, without demonstrating that any of
the thousands of individuals actually are “consumers”, must prove fatal to her attempt at class
certification. Defendant can and did identify the number of “individuals” who received a letter during
a certain time frame. However, this case is not just about who received a letter. To legally determine
whether these “individuals” constitute a class of “consumers” under the FDCPA requires that an
individual examination be done of each potential class member’s obligations. Plaintiff's attempt to
lump the thousands of individuals into a class of “consumers” under the FDCPA, based on

Defendant’s internal use of the words “consumer”.

16

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 23 of 31

As argued above, it is Plaintiffs burden to prove that the forty (40) plus individuals’ obligation
were in fact for consumer purchases, rather than business purchases, which the FDCPA does not protect.

Plaintiff has failed to do so and, therefore, Plaintiff fails to establish the numerosity requirement under

Rule 23(a)(1).
b. Plaintiff Fails To Prove Commonality Under Rule 23(a)(2).

Under Rule 23(a)(2), to demonstrate commonality, the Plaintiff must show “there are
questions of law or fact common to the class." Rule 23(a)(2). Further, “[t]he commonality requirement
will be satisfied if the named plaintiffs share at least one question of fact or law with the grievances
of the prospective class.” In re Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2556 (2011).
Additionally, to satisfy the commonality requirement, the alleged class’s claims must depend upon a
common contention. Jd., at 2550. Moreover, the common contention “must be capable of class wide
resolution—which means that determination of its truth or falsity will resolve an issue that is central
to the validity of each one of the claims in one stroke. Id. at 2551.

In Plaintiff's Motion, she argues that this “action is appropriate for class certification
because there are questions of fact and law common to the class that predominate over any questions
affecting only individual class members. The principal common question is whether the Defendant
violated the FDCPA by following its established procedure, and sending thousands of consumers
collection letters on law firm letterhead without meaningful attorney involvement.” (Docket No. 49,
at p. 3). Plaintiff again makes the incorrect assumption that all of the thousands of “individuals” face
the same common question, merely because these individuals received the same letter from Defendant.
However, as explained above, the only way to determine a membership in Plaintiffs proposed class
would be a personalized examination of each putative class member to determine whether that putative
class member incurred a consumer debt pursuant to the FDCPA. As a result, Plaintiff has not satisfied

the commonality requirement.

17

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 24 of 31

c. Plaintiff Fails To Demonstrate Typicality Under Rule 23(a)(3).

Similarly, Plaintiff does not meet the “typicality” requirement. To satisfy the typicality
requirement, the claims or defenses of the representative party must be typical of the claims or defenses
of the class. See Rule 23(a)(3). Further, “[t]he typicality inquiry .. . centers on whether the named
plaintiffs’ individual circumstances are markedly different or the legal theory upon which the claims
are based differs from that upon which the claims of other class members will perforce be based.”
Consolidated Rail Corp. v. Town of Hyde Park, 47 F.3d. 473, 483 (2d. Cir. 1295). Moreover, “the
typicality requirement is intended to ensure that the position of the named plaintiff is not in conflict with
the interests or legal theories of other class members.” Jd. at 184. “To defeat class certification, a
defendant must show some degree of likelihood a unique defense will play a significant role at trial.”
Monaco v. Stone, 187 F.R.D. 50, 67 (E.D.N.Y. 1999); Bakalar v. Vavra, 237 F.R.D. 59, 67-68
(S.D.N.Y. 2006). Thus, “[a] proposed class representative is neither typical nor adequate. if the
representative is subject to a unique defense that is likely to become a major focus of the litigation.” Jd.
Although the “commonality” and “typicality” requirements tend to merge, the typicality element
provides that if proof of the representatives claims would not necessarily prove all the proposed class
members’ claims, the representative’s claim are not “typical” of the proposed class members’ claims.
See General Telephone Co. of Southwest v. Falcon, 457 U.S.147, 157-58 (1982).

Plaintiff asserts that her “claims arise out of the same course of conduct and are based on the
same legal theories as those of the Class members.” (Docket No. 49 at p. 5). However, Plaintiff's claims
are not typical of the class members. As stated above, there is no way to demonstrate that Plaintiff's
claims are typical of the class members because there is absolutely no way to determine that any of the
putative class members incurred an obligation that constitutes a consumer debt under the FDCPA. This

crucial issue differentiates Plaintiff's claim from that of each of the other potential class members and

18

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 25 of 31

demonstrates that Plaintiff's claims are not typical to the claims of the prospective class members.
Accordingly, Plaintiff cannot satisfy the typicality requirement.

EK. PLAINTIFF FAILS TO ESTABLISH THAT THE PROPOSED CLASS MEETS
THE REQUIREMENTS UNDER RULE 23(b)(3).

Under Rule 23(b)(3), a class may only be certified if, in addition to the requirements of 23(a),
“the questions of law or fact common to the members of the class predominate over any questions
affecting only individual members, and . . . a class action is superior to other available methods of
fair adjudication of the controversy.” Rule 23(b); see Amchem Products v. Windsor, 521 U.S. 591,
615 (1997). Predominance is similar to Rule 23(a)’s requirement of commonality; however, it is a
much more demanding analysis. Id, at 623-624. Additionally, with respect to predominance, ““‘[i]f
proof of the essential elements of the cause of action requires individual treatment, then class
certification is unsuitable.’” In analyzing the superiority requirement, a court must address “the

difficulties likely to be encountered in the management of a class action.” Rule 23(b)(3)(D).

1. Class Certification Is Improper Because Questions Affecting Individual
Members Predominate The Common Fact Of The Class.

Plaintiff's FDCPA claims do not create common questions of law or fact which “predominate
over any questions affecting only individual members. Rule 23(b)(3). The predominance requirement
necessitates that the proposed class be “sufficiently cohesive to warrant adjudication by
representation. Amchem Prods. 521 U.S. at 623. This standard is “‘far more demanding’ than the
commonality requirement of Rule 23(a), ‘requiring more than a common claim.’” Jd, at 623-624.
Further, the focus of the predominance inquiry is on whether all of the class members were harmed
by the defendant’s conduct.” Sullivan v. DB Invs., Inc., 667 F.3d 273, 285 (3d Cir. 2011). Moreover,
class certification is improper “if the merits of the claim turns on the defendant’s individual dealings

with each plaintiff.” Bolin v. Sears Roebuck & Co., 231 F.3d 970, 975 (Sth Cir. 2000).

19

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 26 of 31

In this matter, common issues of law or fact do not predominate over the individual issues that
would arise with the proposed class of the thousands of individuals. The key issue that would arise is
whether each of the members of the class received a letter related to a “consumer” obligation under
the FDCPA. Plaintiff is unable to prove that an FDCPA claim can be determined on a class-wide
basis because it will be necessary to individually depose each putative class member regarding the
underlying nature of their obligations. Therefore, class certification is not appropriate because it fails
to satisfy the Rule 23(b) predominance requirement.

2. Class Certification Is Improper Because Questions Affecting Individual
Members Predominate The Common Law Of The Class.

National class actions consisting of consumers from all states may raise applicable choice of
law rules calling for the application of different laws to the various class members. If that is the case,
common issues may not predominate. Johnson v. Nextel Communications Inc., 780 F.3d 128 (2d.
Cir. 2015) (“The application of the different jurisdictions’ laws therefore renders individual issues
predominant and undercuts the superiority of trying the common issues on a class wide basis.
Although “the specter of having to apply different substantive laws does not necessarily warrant
refusing to certify a class”, where, as here, the variations in state law present “insuperable obstacles”
to determining liability bases on common proof, such variations defeat the predominance of common
issues and the superiority of trying the case as a class action.) It is not precisely the case that
“Gndividual” issues predominate, rather that the application of each state’s law to its own citizens’
claims means that legal issues are common across 50 different groups rather than across the whole
class. This has left some courts to conclude either that common issues do not predominate or that a
nationwide class action is unmanageable and therefore not a superior method of litigation.

The Plaintiff bears the burden of showing that application of substantive laws from multiple

jurisdictions does not defeat predominance. Courts have rejected certification when proponent’s

20

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 27 of 31

choice of law analysis was insufficiently thorough. Appellate courts have also decertified classes
when the district court conducted only a cursory examination of choice. of law issues before deciding
to apply the substantive law of the forum jurisdiction. Inre U.S. Foodservice Inc. Pricing Litigation,
729 F.3d 108, 127 (2d Cir. 2013). (“The crucial inquiry is not whether the laws of multiple
jurisdictions are implicated, but whether those laws differ in a material manner that precludes the
predominance of common issues”).

Plaintiff has failed to make any attempt to address choice of law issues to meet its burden of
common law. For this reason alone, Plaintiffs class certification motion must fail. Regardless of
this failure, Defendants now cite to conflicting case law to that of the Avila and Carlin case law
authority. For example, the Avila, issue has only reached the courts of the Second and Seventh Circuit
Court of Appeals which have specifically addressed the need for collectors of debt to notify
consumers of accruing interest. Avila, 817 F.3d at 76 (2d Cir. 2016) and Miller v. McCalla, Raymer,
Padrick, Cobb, Nichols, & Clark, L.L.C., 214 F.3d 872 (7 Cir. 2000). The remaining Circuit Courts
have yet to rule on the necessity of Avila disclosures. See, Santibanez v. Nat’l Credit Sys., 2017 U.S.
Dist. LEXIS 4519 (D. Or. 2017) (9" Circuit has not specified precise information a debt collector
must set forth to satisfy). Deporter v. Credit Bureau of Carbon County, LEXIS 55345 (Dist. Col.
2015) (same for 10" Circuit has not specified precise information a debt collector must set forth to
satisfy §1692g). Further, there appears to be no other Circuit Court case law authority outside the
Second Circuit Court of Appeals addressing the Carlin decision.

Other lower courts have taken a contrary position to that of Avila, that §1692g disclosure does
not imply an obligation to disclose that interest is accruing — instead, these cases hold that the FDCPA
ruling requires that a validation letter state the total amount of the debt (including accrued interest

and any other charges) as of the date the letter is sent. See, Jerri Califf v. Weltman, Weinberg & Reis

21

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 28 of 31

Co., Case No.: 1:17-cv-108, (W.D. Mich. 2017) (the phrases “[b]alance due as of” and “[a]s of the
date of this letter you owe the amount listed above” mean exactly what they say: that the current
balance as of that day is what is reported in the letter. The least sophisticated consumer would
understand that that was the current outstanding amount on her debt. The “as of” language speaks
only of that respective date; it is not intended to imply that the debt will increase due to accumulated
interest, that it will decrease due to a payment, or it will remain consistent. Those are possibilities of
things that may occur, but not a meaning of the phrase itself. To find “balance due as of” false,
deceptive, or misleading would be a “bizarre or idiosyncratic interpretation[],” let alone a materially
false or misleading statement); see also, Bodine v. First Nat. Collection Bureau, Inc. 2010 U.S. Dist.
LEXIS 131352 at *2 (D.N.J. Dec. 13, 2010); Schaefer v. ARM Receivable Mgmt., Inc., 2011 U.S.
Dist. LEXIS 77828 at *5 (D. Mass. July 19, 2011).

Plaintiff has failed to make any attempt to meet its burden of establishing “predominance” of
uniform interpretation of Avila or Carlin type precedent. For this reason alone, Plaintiffs class
certification motion must fail. Regardless of this failure, and for the reasons discussed at greater
length below, Defendants have clearly presented a plethora of conflicting case law interpretation of
what precise information is required of a debt collector to satisfy § 1692g(1)(a) or e. Again, Plaintiff
would not be able to establish predominance under Fed. R. Civ. P. 23(b)(3). |

3. Class Certification Is Improper Because It Is Not The Superior Method
Available To Adjudicate This Matter.

A class action must represent the best ‘available method for the fair and efficient adjudication
of the controversy. Rule 23(b)(3). “Rule 23(b)(3)’s superiority requirement ‘asks the court to balance,
in terms of fairness and efficiency, the merits of a class action against those of alternative available
methods of adjudication.’” In re Warfarin Sodium Antitrust Litig., 391 F.3d 516, 533-34 (3d Cir.

2004). Further, a court should consider “the class members’ interests in individually controlling

22

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 29 of 31

litigation, the extent and nature of any litigation, the desirability or undesirability of concentrating the
litigation, and the likely difficulties in managing a class action. Rule 23(b)(3)(A)—(D).

In the present case, the class can only be made up of people who satisfy the class definition by
qualifying as “consumers” under the FDCPA. Including even a single “non-consumer” in the class is a
violation of Defendant’s due process rights. Thus, in order to ensure Defendant’s due process rights are
“not violated, there needs to be complete certainty that every individual member of the class is a consumer
under the FDCPA. In the present case, Plaintiff has failed to establish any reasonable method for
identifying prospective class members and ensuring that those class members are in fact consumers. The
only real way to determine the nature of each potential class member’s debt, and thus satisfy the due
process requirement of this case, is to individually depose each and every single individual who received
the letter at issue. This would require thousands of individual depositions at great cost and time to the
parties, the court, and the potential class members. There is no rational argument that can be made to
establish that this is a superior method of adjudicating the claims at issue in this case.

It is likely that the putative class members will recover significantly less than the statutory
amount of damages provided for under 15 USC. § 1692k(2)(A), $1,000.00, than if they pursued
individual claims. For example, in Gallego v. Northland Group Inc., 814 F.3d 123 (2d Cir. 2016),
the consumer debtor brought a class action against a debt collector alleging violations of the
FDCPA by sending him and other class members a collection letter that gave a call-back number
but did not specify the name of the person at that number. The district court dismissed the case for
lack of subject matter jurisdiction on the ground that it did not raise a colorable federal question.
The district court also denied the debtor’s motion for class certification. On appeal, the Second
Circuit Court of Appeals held that although the FDCPA claims lacked merit, they were not so

frivolous that they failed to raise a colorable federal question sufficient to support federal

23

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 30 of 31

jurisdiction. The court further concluded that the district court did not abuse its discretion in
denying class certification. As to class certification, the court found that denial of certification
was within the range of permissible decisions where it appeared that the intended result of the
settlement was "mass indifference,.a few profiteers, and a quick fee to clever lawyers."
Gallego,814 F. 3d. at 129. The court drew upon the de minimis recovery of the putative class.
Specifically, the court concluded that Rule 23(b)(3)'s superiority requirement was not met,
focusing upon the "meaningless" amount — 16.5 cents, by the court's calculation — that each
putative class member would receive from the settlement if all of the estimated 100,000 class
members filed a claim. Jd. The court also found the proposed agreement reached by the parties
to be inadequate. The release provided that all class members who did not affirmatively opt out of
the settlement would release their claims against the debt collector, not only under the FDCPA,
but also under other federal laws, "state law, New York City law (including the New York City
Administrative Code), common law, territorial law, or foreign law." Jd The court found that the
absentee class members' interests would not be best served by a settlement that required them to
release any and all claims relating to similar letters from the debt collector in exchange for as little
as 16.5 cents — or for no money at all. /d.

The Plaintiff presents little to no concrete information with respect to the anticipated
recovery to the class. For that reason alone, Plaintiff fails to meet its burden of establishing

superiority under Rule 23(b)(3).

24

 
Case 1:17-cv-00458-BKS-DJS Document 52 Filed 12/31/18 Page 31 of 31

IV. CONCLUSION

For these reasons, Defendant Weltman, Weinberg & Reis, Co., LPA, respectfully

requests that Plaintiff's Motion for Class Certification be denied in its entirety.

Dated: December 31, 2018

25

/s/: Glenn M. Fjermedal
Glenn M. Fjyermedal, Esq.

DAVIDSON FINK LLP
Attorneys for Defendant

28 East Main Street, Suite 1700
Rochester, New York 14614

 
